        Case 1:21-cv-00287-KWR-KRS Document 27 Filed 06/15/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

MICHAEL MAES, Personal Representative
of the Estate of Michael Maes, Jr., Deceased,

               Plaintiff,

v.                                                              Case No. 1:21-cv-287 KWR/KRS

NEW MEXICO CORRECTIONS DEPARTMENT, et al.,

               Defendants.

                                   SCHEDULING ORDER

        THIS MATTER comes before the Court following a telephonic Rule 16 scheduling

conference held on June 15, 2021. At the hearing, the Court adopted the parties’ proposed Joint

Status Report and Provisional Discovery Plan, with slight modifications, as reflected in the dates

below

        Accordingly, IT IS HEREBY ORDERED that the parties shall adhere to the following

discovery plan:

        (a) Maximum of fifty (50) interrogatories to GEO Defendants and fifty (50) to NMCD

           Defendants. Both GEO and NMCD Defendants may serve fifty (50) interrogatories

           on Plaintiff. Responses due thirty (30) days after service.

        (b) Maximum of fifty (50) requests for admission to GEO Defendants and fifty (50) to

           NMCD Defendants. Both GEO and NMCD Defendants may serve fifty (50) requests

           for admission on Plaintiff. Responses due thirty (30) days after service.

        (c) Maximum of fifteen (15) depositions by Plaintiff and fifteen (15) by Defendants.

           Each deposition (other than of named parties) limited to maximum of four (4) hours

           unless extended by agreement of the parties.
                                                                                   Scheduling Order
                                                                                        Page 1 of 3
      Case 1:21-cv-00287-KWR-KRS Document 27 Filed 06/15/21 Page 2 of 3




       IT IS FURTHER ORDERED that the following case management deadlines shall

govern:

(a)   Deadline for Plaintiff to amend pleadings and join additional parties pursuant to Federal

      Rule of Civil Procedure 15: July 15, 2021;

(b)   Deadline for Defendants to amend pleadings and join additional parties pursuant to Federal

      Rule of Civil Procedure 15: August 16, 2021

(c)   Deadline for Plaintiff’s expert reports: October 15, 2021;

(d)   Deadline for Defendants’ expert reports: December 1, 2021;

(e)   Termination of discovery: February 25, 2022;

(f)   Deadline for supplementing discovery/disclosures: Thirty days of coming into possession

      of documents or things to which supplementation applies;

(g)   Motions relating to discovery: March 11, 2022;

(h)   All other motions:1 March 25, 2022;

(i)   Pretrial order:         Plaintiff to Defendant by: April 22, 2022;

                              Defendant to Court by: May 6, 2022.

       IT IS FURTHER ORDERED that the Court must approve any changes to the timing or

scope of discovery, other than the parties’ agreement to extend the length of a deposition made

during the deposition in question. Requests by a party to change the timing or scope of

discovery, other than a mutual agreement to extend a deposition reached during the deposition,

must be made by motion and before the termination of discovery or the expiration of any

applicable deadline. Discovery must be completed on or before the termination of the discovery



1
 This deadline applies to motions related to the admissibility of experts or expert testimony that
may require a Daubert hearing, but otherwise does not apply to motions in limine. The Court will
set a motions in limine deadline in a separate order.
                                                                                   Scheduling Order
                                                                                        Page 2 of 3
      Case 1:21-cv-00287-KWR-KRS Document 27 Filed 06/15/21 Page 3 of 3




deadline. A written discovery request must be propounded by a date which ensures that the

response to that request is due on or before the discovery deadline. The parties are further

reminded that the cutoff for motions related to discovery does not relieve the party of the twenty-

one (21) day time period under Local Rule 26.6 to challenge a party’s objections to answering

discovery. The parties are encouraged to review Federal Rule of Civil Procedure 26(a)(2) to

ensure they properly disclose all testifying witnesses, not just those for whom a report is

required.



                                                      ______________________________
                                                      KEVIN R. SWEAZEA
                                                      UNITED STATES MAGISTRATE JUDGE




                                                                                     Scheduling Order
                                                                                          Page 3 of 3
